DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 8-11, 18-29 and 36 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10 November 2020 is acknowledged. Applicant’s election without traverse of the species, lambda light chain affinity chromatography as the first step of capture,  virus inactivation as the second step of polishing and hydrophobic interaction chromatography as the third step of polishing.  Claims 8, 9, 18-21 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.
Claims 10, 11, 22-27 and 36 are under consideration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11 and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loew et al (US 2019/0218311, published 18 July 2019, effective filing date 21 March 2017).
Loew disclose manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain (paragraph 4-12, 178-180, 319, 328-329, 397-409; Figures 1, 5). Loew disclose that the purification of the .


Claim(s) 10, 11, 22-25 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chowdhury et al (US 9,527,927, issued 27 December 2016).
Chowdhury disclose manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain (column 4, lines 22-51; column 50, lines 16 -51 column 57, lines 1 to column 58, line 7; column 5, lines 33-64; Figures 3, 7, 9). Chowdhury disclose that the purification of the bispecific antibodies can be done using Lambda select resin and hydrophobic interaction chromatography (column 57, lines 14-34). Chowdhury disclose cDNA libraries comprising antibodies to use in their purification method (column 51, lines 1-16).
The limitation “at least 60% (mass), 70% (mass), 80% (mass), or 85% (mass), 90% (mass), 95% (mass), 96% (mass), 97% (mass), 98% (mass), or 99% (mass) pure” does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993). Furthermore, it is not clear from the specification if a purity of 99% mass is achievable given the elected purification steps.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al (US 2019/0218311, published 18 July 2019, effective filing date 21 March 2017, cited previously) as applied to claim 10, 11 and 22-25  above, and further in view of Liu et al (mAbs 2:480-499, 2010).
	Loew does not disclose steps of hydrophobic interaction chromatography and virus inactivation during the purification of their antibodies.  
	Liu disclose steps of hydrophobic interaction chromatography and virus inactivation during the purification of monoclonal antibodies (page 491, 2nd column to page 493, 2nd column; Table 2, page 495). 
One of ordinary skill in the art would have been motivated to apply Liu’s methods for purifying antibodies to Loew’s methods for manufacturing and purifying bispecific antibodies because Liu disclose that the inclusion of virus removal and inactivation steps in designing purification processes is an integral component of product safety. It would have been prima facie obvious to combine Loew’s methods for manufacturing bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct kappa and lambda light chains which pair with a .


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Loew et al (US 2019/0218311, published 18 July 2019, effective filing date 21 March 2017, cited previously) as applied to claim 10, 11 and 22-25  above, and further in view of Kufer et al (US2009/0081191, published 26 March 2009).
Loew does not disclose that the first variable light chain is of lambda 1 type and the second variable light chain is of kappa 6 type.  
Kufer discloses the construction of combinatorial antibody libraries comprising VK6 (kappa 6 type) and VL1 (lambda 1 type) light chains.
One of ordinary skill in the art would have been motivated to apply the antibodies comprising the VK6 and VL1 light chains in Kufer’s combinatorial antibody libraries to Loew’s methods for manufacturing and purifying bispecific antibodies because Loew disclose the advantages of using one kappa chain and one lambda chain in bispecific antibodies while Kufer disclose a library comprising antibodies with lambda and kappa light chains.   It would have been prima facie obvious to combine Loew’s methods for manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain to Kufer’s combinatorial antibody library to have a method of manufacturing bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct VK6 kappa and VL1 lambda light chains which pair with a specific heavy chain. Furthermore, it would have been prima facie obvious to substitute the antibodies comprising VK6 and VL1 in Kufer’s combinatorial antibody library for antibodies comprising the lambda light chain sequences and kappa light chain sequences found in Loew to have a method of .


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al (US 9,527,927, issued 27 December 2016, cited previously) as applied to claim 10, 11, 22-25 and 27 above, and further in view of Liu et al (mAbs 2:480-499, 2010).
	Chowdhury does not disclose steps of virus inactivation during the purification of their antibodies.  
	Liu disclose step of virus inactivation during the purification of monoclonal antibodies (page 491, 2nd column to page 493, 2nd column; Table 2, page 495). 
One of ordinary skill in the art would have been motivated to apply Liu’s methods for purifying antibodies to Chowdhury’s methods for manufacturing and purifying bispecific antibodies because Liu disclose that the inclusion of virus removal and inactivation steps in designing purification processes is an integral component of product safety. It would have been prima facie obvious to combine Chowdhury’s methods for manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain to Liu’s methods for purifying antibodies to have a method of manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain comprising the steps of lambda light chain affinity chromatography as the first step of capture,  virus inactivation as the second step of polishing and hydrophobic interaction chromatography as the third step of polishing.





36 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al (US 9,527,927, issued 27 December 2016, cited previously) as applied to claim 10, 11, 22-25 and 27 above and further in view of Kufer et al (US2009/0081191, published 26 March 2009).
Chowdhury does not disclose that the first variable light chain is of lambda 1 type and the second variable light chain is of kappa 6 type.  
Kufer discloses the construction of combinatorial antibody libraries comprising VK6 (kappa 6 type) and VL1 (lambda 1 type) light chains.
One of ordinary skill in the art would have been motivated to apply the antibodies comprising the VK6 and VL1 light chains in Kufer’s combinatorial antibody libraries to Chowdhury’s methods for manufacturing and purifying bispecific antibodies because Chowdhury disclose using one kappa chain and one lambda chain in bispecific antibodies while Kufer disclose a library comprising antibodies with lambda and kappa light chains. Furthermore, Chowdhury disclose cDNA libraries comprising antibodies to use in their purification method (column 51, lines 1-16). It would have been prima facie obvious to combine Chowdhury’s methods for manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain to Kufer’s combinatorial antibody library to have a method of manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct VK6 kappa and VL1 lambda light chains which pair with a specific heavy chain. Furthermore, it would have been prima facie obvious to substitute the antibodies comprising VK6 and VL1 in Kufer’s combinatorial antibody library for antibodies comprising the lambda light chain sequences and kappa light chain sequences found in the antibody libraries of Chowdhury to have a method of manufacturing and purifying bispecific antibodies comprising VH domains comprising heterodimerization modifications and having distinct VK6 kappa and VL1 lambda light chains which pair with a specific heavy chain.



Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642